February 16, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
              TRUDELL B. FOWLER AND EPHRAN D. BOYD, Appellants

NO. 14-11-00115-CV                        V.

                             SHANNON L. LUND, Appellee
                               ____________________



       This cause, an appeal from the judgment in favor of appellee, Shannon L. Lund,
signed November 8, 2010, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, Trudell B. Fowler and Ephran D. Boyd, jointly and severally,
to pay all costs incurred in this appeal. We further order this decision certified below for
observance.